HALL, Judge.
We find that the trial court did not abuse its discretion in awarding the wife rehabilitative alimony. The facts of this case do not warrant an award of permanent alimony at this time. However, should the wife not become rehabilitated prior to the expiration of the rehabilitative alimony period, she may file a petition to continue the rehabilitative alimony or convert it to permanent alimony. Lee v. Lee, 309 So.2d 26 (Fla. 2d DCA 1975).
Affirmed.
SCHEB, A.C.J., and SANDERLIN, J., concur.